Argued October 16, 1924.
This action was brought by the plaintiff against James C. Davis, Director General of Railroads, Agent, to recover a balance alleged to be due for coal requisitioned by the Director General of Railroads, operating the Pennsylvania Railroad, in January, 1918. The plaintiff recovered a judgment in the court below and the defendant appeals.
The defendant contends that the court below was without jurisdiction; that the action would not lie against the Director General and should have been brought against the United States. This question has been decided adversely to the contention of the appellant by the Supreme Court of Pennsylvania: Newton Coal Co. v. Davis, Director General of Railroads, etc., 281 Pa. 74. The question whether the order of the United States Fuel Administration, of March 27, 1918, fixing the price of coal, which had been sold and paid for at provisional prices subject to revision by the United States Fuel Administration, was retroactive, has been considered in an *Page 319 
opinion this day filed in the case of this plaintiff v. Pennsylvania Railroad Co. and decided adversely to the contention of the appellant.
The judgment is affirmed.